DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 9-11, 13-14 and 20 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Karageozian; Hamper et al US 6537545 B1.
	Re claim 1, Karageozian teaches an orthokerato lens comprising: a central portion located on a center of a lens and configured to change a refractive index by pressurizing a cornea (see numerals 12 and 14); a fitting portion configured to form a negative pressure between the lens and the cornea to pile epithelial cells moved from the central portion (see col. 25, lines 50-64); a fixing portion configured to be in contact with an eyeball and align the lens such that the center of the lens is located at a center of the cornea (see numeral 16); a peripheral portion configured to allow tears between the lens and the eyeball to circulate (see numeral 18); and a circulation hole configured to penetrate the central portion (see col. 25 lines 60-64).


Re claim 3, Karageozian teaches wherein the circulation hole is formed at a center of the central portion (see col. 25 lines 60-64).
	Re claim 4, Karageozian teaches wherein the circulation hole has a shape in which a diameter decreases from an outer surface of the lens toward an inner surface of the lens (see col. 25 lines 60-64 inherent that the structure would be designed so the diameter is different based on location, office notes that the shape of the hole could be described better to overcome this interpretation).
	Re claim 5, Karageozian teaches wherein the circulation hole has a shape in which a diameter increases from an outer surface of the lens toward an inner surface of the lens (see col. 25 lines 60-64 inherent that the structure would be designed so the diameter is different based on location, office notes that the shape of the hole could be described better to overcome this interpretation).
	Re claim 9, Karageozian teaches wherein a center of curvature of the peripheral portion is formed on an opposite side to a center of curvature of the fitting portion and a center of curvature of the central portion based on the lens, and a radius of curvature of the peripheral portion is less than a radius of curvature of the fixing portion (see col. 21, 1-11).
	Re claim 8, Karageozian teaches wherein the circulation hole comprises: a first circulation hole of which a diameter decreases from an outer surface of the lens toward an inner surface of the lens (see col. 25 lines 60-64 inherent that the structure would be designed so the diameter is different based on location, office notes that the shape of the hole could be described better to overcome this interpretation); and a second circulation hole of which a diameter 
	Re claim 10, Karageozian teaches wherein the tears flow into the lens via at least one of the first circulation hole and the peripheral portion, and the tears come out of the lens via at least one of the second circulation hole and the peripheral portion (col, 20, lines 44-46).
	Re claim 11, Karageozian teaches an orthokerato lens comprising: a central portion located on a center of a lens and configured to change a refractive index by pressurizing a cornea (see numerals 12 and 14); a fitting portion configured to form a negative pressure between the lens and the cornea to pile epithelial cells moved from the central portion (see col. 25, lines 50-64); a fixing portion configured to be in contact with an eyeball and align the lens such that the center of the lens is located at a center of the cornea (see numeral 16); a peripheral portion having a center of curvature that is formed on an opposite side to a center of curvature of the fitting portion and a center of curvature of the central portion based on the lens and having a radius of curvature that is less than a radius of curvature of the fixing portion (see at least numeral 18); and a circulation hole configured to penetrate the central portion (see at least col. 25, lines 60-64).
	Re claim 13, Karageozian teaches wherein the circulation hole has a shape in which a diameter decreases from an outer surface of the lens toward an inner surface of the lens (see col. 25 lines 60-64 inherent that the structure would be designed so the diameter is different based on location, office notes that the shape of the hole could be described better to overcome this interpretation).

	Re claim 20, Karageozian teaches wherein a hole is not formed in the fitting portion, the fixing portion, and the peripheral portion (see col. 25, lines 60-64).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2, 6-7, 12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karageozian; Hamper et al US 6537545 B1 in further view of Harris US 5270051 A.
	Re claim 2, Karageozian et al do not explicitly disclose wherein a circulating path through which the tears circulate via the circulation hole and the peripheral portion is pluralized between the lens and the eyeball.
	However Harris teaches this limitation in an orthokeratology lens in numeral 16.
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Karageozian to include the limitation described above as taught by Harris as outlined above for the predictable result of maximizing fluid communication between chamber and the eye resulting in eye health benefits.
	Re claim 6, Karageozian et al do not explicitly disclose wherein the circulation hole has a shape in which a diameter is uniformed from an outer surface of the lens to an inner surface of the lens.
However Harris teaches this limitation in an orthokeratology lens in numeral 56.
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Karageozian to include the limitation described above as taught by Harris as outlined above for the predictable result of maximizing fluid communication between chamber and the eye resulting in eye health benefits.
	Re claim 7, Karageozian et al do not explicitly disclose wherein a plurality of circulation holes is formed to be symmetric based on a center of the central portion.
	Re claim 12, Karageozian et al do not explicitly disclose wherein a circulating path through which the tears circulate via the circulation hole and the peripheral portion is pluralized between the lens and the eyeball.
However Harris teaches this limitation in an orthokeratology lens in numeral 16.
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Karageozian to include the limitation described above as taught by Harris as outlined above for the predictable result of maximizing fluid communication between chamber and the eye resulting in eye health benefits.
	Re claim 15, Karageozian et al do not explicitly disclose wherein the circulation hole has a shape in which a diameter is uniformed from an outer surface of the lens to an inner surface of the lens.
However Harris teaches this limitation in an orthokeratology lens in numeral 56.
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Karageozian to include the limitation described above as taught by Harris as outlined above for the predictable result of maximizing fluid communication between chamber and the eye resulting in eye health benefits.

Allowable Subject Matter
Claims 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations .
In regard to independent claim 16, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the circulating path comprises: a first path through which the tears flow into a space between the lens and the eyeball via the peripheral portion and come out via the circulation hole; and a second path through which the tears flow into a space between the lens and the eyeball via the circulation hole and come out via the peripheral portion; recited together in combination with the totality of particular features/limitations recited therein
In regard to independent claim 19, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the circulation hole comprises: a first circulation hole having a shape in which a diameter gradually decreases from an outer surface of the lens toward an inner surface of the lens, to guide the tears from the outer surface of the lens toward the cornea; and a second circulation hole having a shape in which a diameter gradually increases from the outer surface of the lens toward the inner surface of the lens, to guide the tears from the cornea toward the outer surface of the lens, the tears flow into the lens via at least one of the first circulation hole and the peripheral portion, and the tears come out of the lens via at least one of the second circulation hole and the peripheral portion; recited together in combination with the totality of particular features/limitations recited therein

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	US 5788957 A

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/Primary Examiner, Art Unit 2872